DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, respectively, of copending Application No. 16/622,088 in view of Moon et al. (US 2020/0176709 A1; hereinafter, “Moon”). 
Current claims 1-4 are similar to claims 1-4 of Application No. 16/622,088, wherein the essential difference between the two sets of claims exists in claim 1 of the current invention.  Claim 1 (in lines 19-23).  Current claim 1 includes limitations directed to a plurality of protrusion patterns that are not recited in claim 1 of Application 16/622,088; and current claim 1 does not require specific materials such as silicon oxide, silicon nitride, and silicon oxynitride (all of which are recited in claim 1 of Application 16/622,088).  All other limitations in current claims 1-4 are disclosed by claims 1-4 of Application 16/622,088.
In sum, claims 1-4 of Application 16/622,088 do not disclose a plurality of protrusion patterns.  However, Moon teaches (in Fig. 12 and [0193]) protrusion patterns 510 incorporated into a device similar to that of the current invention, wherein the protrusion patterns provide a 
It would have been obvious to one of ordinary skill in the art to incorporate a plurality of protrusion patterns into the invention in claims 1-5 of Application 16/622,088, as shown/taught by Moon, because the protrusion patterns could aid in providing a planarizing layer.  Therefore, given Moon, one of ordinary skill in the art would have considered the invention in current claims 1-5 to be an obvious variant of the invention in claims 1-5 of Application 16/622,088.
This is a provisional nonstatutory double patenting rejection.

Claims 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-10, respectively, of copending Application No. 16/622,088. 
Current claims 5-10 are essentially broader in scope than claims 5-10 of Application No. 16/622,088, e.g., current claim 5 (in line 17) recites a limitation for a patterned flat layer, and in comparison, claim 5 (in lines 17-18) of Application 16/622,088  recited limitations for a flat layer and a patterned inorganic layer disposed on the flat layer.  Because all other limitations of current claims 5-10 are disclosed by claims 5-10 of Application 16/622,088, the invention in current claims 1-5 is essentially anticipated by the invention in claims 1-5 of Application 16/622,088.
This is a provisional nonstatutory double patenting rejection.

Claims 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14, respectively, of copending Application No. 16/622,088. 

This is a provisional nonstatutory double patenting rejection.

Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/622,088 in view of Moon et al. (US 2020/0176709 A1; hereinafter, “Moon”). 
Claim 11 of Application 16/622,088 do not disclose a plurality of protrusion patterns.  However, Moon teaches (in Fig. 12 and [0193]) protrusion patterns 510 incorporated into a device similar to that of the current invention, wherein the protrusion patterns provide a partition wall for layers 300 such that a relatively planar surface is provided for subsequent layers 40.  
It would have been obvious to one of ordinary skill in the art to incorporate a plurality of protrusion patterns into the invention in claim 11 of Application 16/622,088, as shown/taught by Moon, because the protrusion patterns could aid in providing a planarizing layer.  Therefore, given Moon, one of ordinary skill in the art would have considered the invention in current claim 15 to be an obvious variant of the invention in claim 11 of Application 16/622,088.
This is a provisional nonstatutory double patenting rejection.

Remarks
The objection to the title is withdrawn in view of the amendment.
Applicant’s remarks have been fully considered, and it is acknowledged applicant states a Terminal Disclaimer was submitted to overcome the non-statutory double patenting rejection; however, no Terminal Disclaimer has been received.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892